             Case 2:19-cr-00597-TJS Document 1 Filed 09/30/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                   CRIMINAL NO.      19-


                 v                                         DATE FILED:

JAMES YOUNG                                                VIOLATION:
                                                          29 U.S.C. $ 501(c) (Theft of union funds   -
                                                          l count)

                                            INFORMATION

                                              COUNT ONE

TIIE U}{ITED STATES ATTORNEY CHARGES THAT:

                 I.        American Federation of Teachers ("AFT") Local4973 is a labor

organization under the Labor-Management Reporting and Disclosure Act of 1959, Sections 3(i)

and   O.   29 U.S.C. $ a02(D and C).

                 2.        Defendant JAMES YOTING served as president of AFT Local 4973 from

in or about September 2015 until on or about August 4, 2017.

                 3   .      From on or about November 24, 20 I 5 through on or about August 4 , 2017 ,

in Philadelphia in the Eastem District ofPennsylvania, defendant

                                          JAMESYOUNG,

while president ofAFT Local 4973,        a labor   organization engaged in an industry affecting

co[rmerce, embezzled, stole and converted to his own use approximately $7,050.00 in money
          Case 2:19-cr-00597-TJS Document 1 Filed 09/30/19 Page 2 of 2




and funds belonging to the union.

              In violation of Title 29, United States Code. Section 501(c).




                                              €,..     ILLIAM M. MCS
                                                     United States Attomev
